                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION


KEVIN CHRISTOPHER MICHEAL                             4:17-CV-04076-KES
TRIPP,

                          Plaintiff,
                                                ORDER DENYING PLAINTIFF’S
             vs.                                MOTION TO APPEAL WITHOUT
                                               PREPAYMENT OF FEES AS MOOT
ARTHUR ALLCOCK, ASSOCIATE
WARDEN, SOUTH DAKOTA STATE
PENITENTIARY, IN HIS INDIVIDUAL
AND OFFICIAL CAPACITY; JENNIFER
DRESKE, DEPUTY WARDEN, SOUTH
DAKOTA STATE PENITENTIARY, IN
HER INDIVIDUAL AND OFFICIAL
CAPACITY; EUGENE REGIER,
DOCTOR, SOUTH DAKOTA STATE
PENITENTIARY, IN HIS INDIVIDUAL
AND OFFICIAL CAPACITY; ROBERT
VESTLIE, SENIOR CORRECTIONAL
OFFICER, SOUTH DAKOTA STATE
PENITENTIARY, IN HIS INDIVIDUAL
AND OFFICIAL CAPACITY; AND TAMMY
TOP, CERTIFIED NURSE
PRACTITIONER, SOUTH DAKOTA
STATE PENITENTIARY, IN HER
INDIVIDUAL AND OFFICIAL CAPACITY,

                          Defendants.


      Plaintiff, Kevin Christopher Micheal Tripp, filed a pro se civil rights

lawsuit under 42 U.S.C. § 1983. Docket 1. Judgment was entered against Tripp

and he filed a notice of appeal. Dockets 37 and 38. This court granted Tripp

leave to proceed in forma pauperis on appeal. Docket 40. On October 5, 2018,

the Eighth Circuit Court of Appeals dismissed Tripp’s appeal for failure to
prosecute. Docket 44. Tripp filed a second notice of appeal and a motion to

appeal without prepayment of fees. Dockets 46 and 47.

      Under the Prison Litigation Reform Act (PLRA), a prisoner who “files an

appeal in forma pauperis . . . [is] required to pay the full amount of a filing fee.”

28 U.S.C. § 1915(b)(1). This obligation arises “ ‘the moment the prisoner . . .

files an appeal.’ ” Henderson v. Norris, 129 F.3d 481, 483 (8th Cir. 1997)

(quoting In re Tyler, 110 F.3d 528, 529–30 (8th Cir. 1997)). Therefore, “ ‘[w]hen

an inmate seeks pauper status, the only issue is whether the inmate pays the

entire fee at the initiation of the proceedings or over a period of time under an

installment plan.’ ” Id. (quoting McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997)). “[P]risoners who appeal judgments in civil cases must sooner

or later pay the appellate filing fees in full.” Id. (citing Newlin v. Helman, 123

F.3d 429, 432 (7th Cir. 1997)).

      In Henderson, the Eighth Circuit set forth “the procedure to be used to

assess, calculate, and collect” appellate filing fees in compliance with the PLRA.

129 F.3d at 483. First, the court must determine whether the appeal is taken

in good faith. Id. at 485 (citing 28 U.S.C. § 1915(a)(3)). Then, so long as the

prisoner has provided the court with a certified copy of his prisoner trust

account, the court must “calculate the initial appellate partial filing fee as

provided by § 1915(b)(1), or determine that the provisions of § 1915(b)(4)

apply.” Id. The initial partial filing fee must be 20 percent of the greater of:

      (A) the average monthly deposits to the prisoner’s account; or



                                             2
      (B) the average monthly balance in the prisoner’s account for the 6-
      month period immediately preceding the filing of the complaint or notice
      of appeal.

28 U.S.C. § 1915(b)(1). Nonetheless, no prisoner will be “prohibited from . . .

appealing a civil or criminal judgment for the reason that the prisoner has no

assets and no means by which to pay the initial partial filing fee.” 28 U.S.C. §

1915(b)(4). Because this court already granted Tripp leave to proceed in forma

pauperis (Docket 40) and he is appealing the same judgments as he has

previously, his new motion (Docket 47) is denied as moot.

      Thus, it is ORDERED

      1. That Tripp’s motion to appeal without prepayment of fees (Docket 47)

      is denied as moot.

      Dated March 16, 2020.

                               BY THE COURT:

                               /s/ Karen E. Schreier
                               KAREN E. SCHREIER
                               UNITED STATES DISTRICT JUDGE




                                           3
